The following is an examiner’s statement of reasons for allowance: The instant claims are neither taught nor suggested by the prior art.  The amendment distinguishes the claims from the teachings in Pavon Sierra et al. in that the urethane linkage therein is not an amine group as claimed.  Applicants’ response refers to paragraph 15 as teaching the amino group.  For claim interpretation purposes please note the following.  The amino group shown in paragraph 15 is defined as a group -NR2 in which R is a hydrogen atom or a hydrocarbon group.  From this definition, the amino group can only be attached to another moiety through the -N atom since the other groups are shown to be monovalent.  This is an important distinction because Pavon Sierra et al. can contain an amine in the terminal group but it is a divalent linking group X (see paragraph 35).  Thus the Examiner stresses that the claimed amine group must be attached to the poly-mer through the -N atom, as indicated in the definition of the amino group in paragraph 15 of the specification.  An updated review of the prior art unearthed no new relevant references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET MOORE whose telephone number is (571)272-1090.  The examiner can normally be reached on Monday to Friday, 10 am to 5 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan, can be reached at 571-272-1119.  The Examiner’s fax number is 571-273-1090.

Mgm
8/10/2022


/MARGARET G MOORE/Primary Examiner, Art Unit 1765